Name: Commission Regulation (EC) No 2495/94 of 14 October 1994 on the transport for the free supply to Georgia, Armenia and Azerbaijan of common wheat flour pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/34 Official Journal of the European Communities 15. 10. 94 COMMISSION REGULATION (EC) No 2495/94 of 14 October 1994 on the transport for the free supply to Georgia, Armenia and Azerbaijan of common wheat flour pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4(2) thereof, Whereas, Commission Regulation (EC) No 2065/94 of 1 6 August 1994 (2), established the detailed rules applicable to the free supply of agricultural products not available from intervention stocks but belonging to the same group of products provided for by Council Regulation (EC) No 1999/94 ; whereas, it is appropriate to open a tendering procedure for the supply of 30 000 tonnes of common wheat flour intended for Georgia, Armenia and Azer ­ baijan ; Whereas, in view of the present difficulties in these republics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products as a single action, by which the whole of the supply should be awarded to a single tenderer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (a) 1 5 000 tonnes at one of the ports of Rouen, Antwerp or Rotterdam of which :  5 000 tonnes with effect from 14 November 1994,  5 000 tonnes with effect from 21 November 1994,  5 000 tonnes with effect from 28 November 1994. (b) 1 5 000 tonnes at one of the ports of Toulon or Venice (Porto Marghera) of which :  5 000 tonnes with effect from 14 November 1994,  5 000 tonnes with effect from 21 November 1994,  5 000 tonnes with effect from 28 November 1994. The ports will be definitively designated at the time of the award of the supply. Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), 120, rue de la Loi, B-1049, Brussels . The closing date for the lodgement of tenders shall be 24 October 1994 at 5 p.m., (Brussels time). 2. The offer shall relate to the supply of the total of the quantities referred to in Article 1 ( 1 ) and 1 (3). By derogation from Article 6(1 ) (d)(1 ) of Regulation (EC) No 2065/94 the offer must specify the total amounts in ECU required for the total offer must specify the total amounts in ECU required for the total supply (net weight), and the amount in ECU per tonne (gross weight) offered for each destination in accordance with Annex IV. Tenderers, when appropriate, shall take account of the transit prices to Armenia and Azerbaijan, fixed by agree ­ ment between the authorities in question, referred to in Annex V. 3 . Point (c) of Article 12(1 ) of Regulation (EC) No 2065/94 is not applicable. 4. By derogation from the amount referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 the tender ring security is fixed at ECU 20 per tonne of flour. 5 . By derogation from Article 8 of Regulation (EC) No 2065/94 the supply security must be lodged three working days before the take-over for each loading. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 30 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in parti ­ cular Article 2 thereof. 2 . The supply costs shall relate to the take-over of the flour FOB, stored on the boat in two of the ports mentioned in paragraph 3 and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I. 3 . The flour will be made available for loading in the following manner : (') OJ No L 201 , 4. 8 . 1994, . p . 1 . (2) OJ No L 213, 18 . 8 . 1994, p . 3 . 15. 10 . 94 No L 265/35Official Journal of the European Communities 6. The security referred to in Article 12(2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 280 per tonne of flour, to be lodged in national currency. 7 . The securities referred to in paragraphs 4 and 6 shall be lodged in favour of the Commission of the European Communities . Article 3 The take-over certificate referred to in Article 10(1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex II, on the basis of the model in Annex III . Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency of the Member State in which the port of take-over is situated shall deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX I Lot : 10 000 tonnes of common wheat flour destined for Georgia. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port :  5 000 tonnes for 11 December 1994.  5 000 tonnes for 18 December 1994. 10 000 tonnes of common wheat flour destined for Armenia. Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port :  5 000 tonnes for 4 December 1994.  5 000 tonnes for 18 December 1994. 10 000 tonnes of common wheat flour destined for Azerbaijan . Delivery stage : Pbeiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port :  5 000 tonnes for 4 December 1994.  5 000 tonnes for 11 December 1994. . No L 265/36 Official Journal of the European Communities 15. 10 . 94 ANNEX II (a) Place of take-over in Georgia : 1 . Port of Poti or Batumi  goods unloaded. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul . Didi Cheivani No 6, Tbilisi , Mr Anzar Burdjanadze, Tel : (78832) 99 86 98 ; telefax : (78832) 99 67 40. (b) Place of take-over in Armenia : 1 . Airum  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi . The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2. Authority entitled to deliver the take-over certificate : Ministery of Food and Provision, 375010 Yerevan, Dom Pravitelstva, Ploshchad Respubliki 1 , Mr Stepanian, Deputy Minister, Tel :. (78852) 52 03 21 . (c) Place of take-over in Azerbaijan : 1 . Pbeiuk-Kesik  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov, 370033 Baku, Ul . Usif Zaade No 13, Mr F.R. Mustafaev  President. Tel . : (78922) 66 74 51 /66 38 20 . 15. 10 . 94 Official Journal of the European Communities No L 265/37 ANNEX III PART A FLOUR Take-over certificate at the port of Poti/Batumi ¢ I , the undersigned (name/first name/position) acting on behalf of ; certify that the following goods have been taken over : Product : Flour Packaging : Big-Bag Total quantity in tonnes (net) : (gross) : Number of Big-Bags Place and date of take-over : Name of boat : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the Georgian authorities Signature or stamp of the authorities No L 265/38 Official Journal of the European Communities 15. 10 . 94 PART B FLOUR Take-over certificate on the arrival of the rail-wagons I , the undersigned .1 (name/first name/position) acting on behalf of : certify that the goods indicated below have been taken over : Type of product : common wheat flour Place and date of take-over : Numbers of rail-wagons Numbers of seals Departure Arrival (signature) Departure Arrival (signature) 1 . .. 2. ... 3 . .. 4. .. 5. .. 6 . .. 7. .. . 8 . .. 9. .. 10 . .. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Representative of monitoring agency Name, signature and stamp Name, signature and stamp of the beneficiary 15. 10. 94 Official Journal of the European Communities No L 265/39 ANNEX IV Presentation of the offer Ports Total price (ECU)Net weight Unitary price  ECU/tonne (Gross weight) Georgia Armenia Azerbaijan Rouen/Toulon Rouen/Venice Antwerp/Toulon An twerp/Venice Rotterdam/Toulon Rotterdam/Venice No L 265/40 Official Journal of the European Communities 15. 10. 94 ANNEX V Transit prices on Georgian territory ARMENIA Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Pod Batumi Grain US$14 US$16 US$120  grab US $ 4  vacuvator US $ 5,5 General cargo in covered wagons US $ 6 US $ 1 4 US $ 1 6 US $ 1 20 Thermos wagons US $ 6 US $ 30 US $ 34 US $ 1 20 AZERBAIJAN Products Discharging cost (per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain US $ 14,1 US $ 15,5 US $ 120  grab US $4  vacuvator US $ 5,5 General cargo in covered wagons US $ 6 US $14,1 US $15,5 US $120$ Thermos wagons US $ 6 US $ 29,8 US $ 32,8 US $ 1 20